Citation Nr: 0813108	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to November 
1985, with one year and nine months of prior active service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefits 
sought on appeal.

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the veteran engaged in combat 
or experienced a stressor during active duty.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, proper Dingess notice 
was provided in August 2007, prior to an October 2007 
supplemental statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during a March 2008 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in April 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In March 2006 
correspondence, the veteran stated that he had no other 
information or evidence to give VA.  

The Board is aware that the veteran testified during the 
March 2008 hearing that he was in the process of trying to 
get benefits from the Social Security Administration (SSA) 
based on major depression, PTSD and limited use of the right 
arm.  SSA initially denied his claim and he had appealed.  On 
the most recent appeal, SSA had sent him to a physician and 
psychiatrist for evaluations.  

The Board finds that any outstanding records from SSA would 
be irrelevant to the veteran's claim for PTSD.  As discussed 
below, the Board is denying service connection for PTSD on 
the basis that the record (including service medical and 
personnel records) shows no verified in-service stressors.  
The veteran has not contended that any SSA records would 
verify the claimed stressors.  Indeed, SSA records could not 
do so, since no post-service medical or administrative 
records could rebut the silence of the veteran's service 
records, which reflect that the alleged stressors did not 
occur. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the relevant law provides 
that a claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran alleges that he now has PTSD due to three vaguely 
described stressors.  The first alleged stressor occurred 
when he saw one or several helicopters crash in a field.  
During the March 2008 hearing, he stated that he was unable 
to specify where it occurred, other than Germany.  He has 
alleged the event occurred sometime from May 1981 to May 
1985, from September to October 1984, or in 1984 or 1985.

The second alleged stressor was watching a truck roll back 
over and kill a soldier sleeping underneath it.  He has 
testified that this event occurred in both Germany and 
Florida.  He has alleged the event occurred sometime from 
September to October 1976, from August to October 1978, or in 
September 1980.  

The third alleged stressor was an accident when the veteran 
fell forward through a double-pane glass door on the balcony 
at a friend's party.  He lacerated both forearms and while 
laying on the ground looked up to see a piece of glass 
dangling over his head like a guillotine.  He notes that his 
service medical records corroborate this injury and that he 
is service-connected for residuals of laceration, right 
forearm, and residuals of laceration, left forearm.  He has 
consistently alleged that this took place in 1977 or May 
1977.  However, the Board observes that his service medical 
records clearly show that he lacerated his right and left 
forearms when a door slammed on them, at his home.    

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat and no corroborated evidence that 
he experienced a stressful event during service.  

VA treatment records and statements from VA treatment 
providers, dated since 1998, include diagnoses of PTSD 
related variously to the three alleged stressors.  The report 
of an April 2006 VA examination provides an Axis I diagnosis 
of PTSD, secondary to having witnessed traumatic events while 
on active duty.  The body of the examination report makes it 
clear that the traumatic events were the helicopter and truck 
accidents.    

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, combat is not shown or alleged.  In cases such 
as these, when a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged, yet poorly identified and described, inservice 
stressors.  August 2005 correspondence to VA from the 
National Personnel Records Center (NPRC) provides that there 
was no line of duty determination for a glass injury of the 
arm in August 1977.  A February 2006 VA memorandum in the 
claims file recounts the RO's attempts to obtain verification 
of the stressors from the NPRC and notes that the veteran's 
service personnel records do not corroborate the alleged 
stressors.  The memorandum concludes that the information 
submitted by the veteran to verify the events was 
insufficient to send to CURR (United States Armed Services 
Center for Unit Records Research, now known as U.S. Army and 
Joint Services Records Research Center) and/or insufficient 
to research the case for an Army record.  

The medical diagnoses of PTSD (including the one provided in 
the April 2006 VA examination report which is linked to the 
alleged helicopter and truck accidents) do not corroborate 
that stressors occurred.  The diagnoses are based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), Swann v. Brown, 5 Vet. App. 229 (1993).  The 
question of whether a specific event reported by a veteran as 
a stressor actually occurred is a question of fact for the 
Board to decide, involving, as it does, factors as much 
historical as psychological.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  In this case, the veteran's testimony that 
he injured his forearms falling through a glass door is at 
odds with the injury depicted by his service medical records.  
It therefore raises grave doubts as to his credibility.  
These doubts are compounded by the vague and changing nature 
of the details as to time and location he has provided with 
respect to the alleged helicopter and truck accidents.

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran testified during the March 2008 hearing that he 
was in the process of trying to get benefits from SSA based 
on major depression, PTSD and limited use of the right arm.  
Specifically, the veteran testified that SSA initially denied 
his claim and he had appealed and that on the most recent 
appeal, SSA had sent him to a physician and psychiatrist for 
evaluations.  

No corresponding medical and employment records from SSA are 
in the claims file.  Unlike the veteran's claim for service 
connection for PTSD, SSA records are potentially relevant to 
show a medical nexus between the veteran's current major 
depression and his active duty.  

The Court has interpreted the duty to assist to include 
requesting information and records from SSA which were relied 
upon in any disability determination.  Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, 
there are heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.

2.  Then, readjudicate the veteran's 
claim for service connection for major 
depression.  If the benefit sought on 
appeal remains denied, provide the 
veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


